                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 1 of 35




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     BENJAMIN WISE,                                    Case No. 18-CV-07454-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         FINDINGS OF FACT AND
                                                                                           CONCLUSIONS OF LAW
                                  14             v.

                                  15     MAXIMUS FEDERAL SERVICES, INC.,
                                         et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          Plaintiff Benjamin Wise (“Plaintiff”) brings suit against Defendants United HealthCare
                                  19   Services, Inc. and UnitedHealthCare Insurance Co. (collectively, “UHC”), as well as Defendant
                                  20   MAXIMUS Federal Services, Inc. (“MAXIMUS”) (collectively, “Defendants”), with regard to a
                                  21   denial of benefits to which Plaintiff claims he is entitled under the Monterey County Hospitality
                                  22   Association Health & Welfare Plan (the “Plan”), which is covered by the Employee Retirement
                                  23   Income Security Act (“ERISA”). Plaintiff seeks coverage for an orthotic device.
                                  24          Pursuant to Federal Rule of Civil Procedure 52, each of the parties moves for judgment in
                                  25   its favor on Plaintiff’s ERISA claims. Under Rule 52, the Court conducts a bench trial on the
                                  26   record. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1094–95 (9th Cir. 1999). The parties’ filings
                                  27   include Plaintiff’s Trial Brief (“Plt. Br.”) (ECF No. 201); Defendant UHC’s Trial Brief (“UHC
                                  28                                                      1
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                            Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 2 of 35




                                   1   Br.”) (ECF No. 198); Defendant MAXIMUS’s Trial Brief (“MAXIMUS Br.”) (ECF No. 199);

                                   2   Plaintiff’s Responsive Trial Brief (“Plt. Resp.”) (ECF No. 211); Defendant UHC’s Responsive

                                   3   Trial Brief (“UHC Resp.”) (ECF No. 209); Defendant MAXIMUS’s Responsive Trial Brief

                                   4   (“MAXIMUS Resp.”) (ECF No. 210), as well as the documents that comprise the record.

                                   5            The following constitutes the Court’s Findings of Fact and Conclusions of Law. See Fed.

                                   6   R. Civ. P. 52.

                                   7   I.       APPLICABLE STANDARD OF REVIEW AND REQUEST FOR JUDICIAL
                                                NOTICE
                                   8
                                                Under ERISA § 502, a beneficiary or plan participant may sue in federal court “to recover
                                   9
                                       benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or
                                  10
                                       to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B); see
                                  11
                                       also Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004) (“[ERISA § 502(a)(1)(B)] is relatively
                                  12
Northern District of California




                                       straightforward. If a participant or beneficiary believes that benefits promised to him under the
 United States District Court




                                  13
                                       terms of the plan are not provided, he can bring suit seeking provision of those benefits.”). A
                                  14
                                       claim of denial of benefits in an ERISA case “is to be reviewed under a de novo standard unless
                                  15
                                       the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility
                                  16
                                       for benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
                                  17
                                       101, 115 (1989); Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009)
                                  18
                                       (explaining that the default standard is de novo). If the plan confers such discretion, then the
                                  19
                                       denial is reviewed for an abuse of discretion. Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105,
                                  20
                                       110–11 (2008) (explaining that abuse of discretion applies if the terms of the plan provide as
                                  21
                                       much).
                                  22
                                                Here, the parties each agree that de novo review is the appropriate standard for the Court to
                                  23
                                       employ. UHC Br. at 6 (“There is no dispute between the parties that this Court will review this
                                  24
                                       case de novo.”); MAXIMUS Br. at 3 (“The parties agree that de novo review applies to the first
                                  25
                                       cause of action.”). Accordingly, the Court evaluates Plaintiff’s denial of benefits claim in the
                                  26
                                       instant case de novo. See Rorabaugh v. Cont’l Cas. Co., 321 F. App’x 708, 709 (9th Cir. 2009)
                                  27

                                  28                                                      2
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 3 of 35




                                   1   (holding that the court may accept parties’ stipulation to de novo review).

                                   2          A court that employs de novo review in an ERISA case “simply proceeds to evaluate

                                   3   whether the plan administrator correctly or incorrectly denied benefits.” Abatie v. Alta Health &

                                   4   Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006). Generally, the court’s review is limited to the

                                   5   evidence contained in the administrative record. Opeta v. Nw. Airlines Pension Plan for Contract

                                   6   Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (explaining that in de novo ERISA case,

                                   7   “extrinsic evidence could be considered only under certain limited circumstances”). The Ninth

                                   8   Circuit has explained that the Court may, in its discretion, “allow evidence that was not before the

                                   9   plan administrator.” Mongeluzo v. Baxter Travenol Long Term Disability Ben. Plan, 46 F.3d 938,

                                  10   943–44 (9th Cir. 1995) (internal quotation marks omitted). “The district court should exercise its

                                  11   discretion, however, only when circumstances clearly establish that additional evidence is

                                  12   necessary to conduct an adequate de novo review of the benefit decision.” Id. at 944 (internal
Northern District of California
 United States District Court




                                  13   quotation marks omitted). “In most cases,” the Ninth Circuit has explained, “where additional

                                  14   evidence is not necessary for adequate review of the benefits decision, the district court should

                                  15   only look at the evidence that was before the plan administrator.” Id. (internal quotation marks

                                  16   omitted).

                                  17          Here, Plaintiff seeks to introduce full versions of the medical articles that are referenced in

                                  18   the administrative record. The Court will consider those articles as part of the administrative

                                  19   record, as they were presented to both Defendant UHC and Defendant MAXIMUS during the

                                  20   benefit determination. See ECF Nos. 202-4, 202-5, 202-6, 202-7, 202-8, 202-9, 202-10, 202-11,

                                  21   202-12, 202-13, 202-14, 202-15, 202-16, 202-17, 202-18, 202-19, 202-20, 202-21; see also ECF

                                  22   Nos. 203-1, 203-2. However, Plaintiff and Defendant MAXIMUS also both seek to introduce

                                  23   evidence that is not in the administrative record and that was therefore not before either Defendant

                                  24   UHC or Defendant MAXIMUS in any form. ECF Nos. 200, 202, 203. For the reasons stated

                                  25   below, the Court declines to exercise its discretion to look beyond the administrative record in the

                                  26   instant case.

                                  27          First, Plaintiff seeks to introduce additional secondary literature about the MyoPro Motion

                                  28                                                     3
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 4 of 35




                                   1   G (“MyoPro”). Plt. Br. at 8. Plaintiff also seeks to introduce previous approvals of the MyoPro

                                   2   by Defendant UHC for third party Medicare recipients, as well as decisions by Administrative

                                   3   Law Judges involving Medicare coverage of the MyoPro. Plt. Br. at 8. Finally, Plaintiff seeks to

                                   4   introduce two independent medical reviews in which Defendant MAXIMUS overturned other

                                   5   insurers’ denials of coverage of the MyoPro for two patients. Plt. Br. at 8. The Court addresses

                                   6   this evidence in turn.

                                   7           First, Plaintiff seeks to introduce three publications to establish the “widespread evidence

                                   8   regarding the acceptance of the MyoPro by the medical community.” Id. The administrative

                                   9   record already contains many medical journal articles that adequately discuss the acceptance of

                                  10   myoelectric technology by the medical community, and the three publications Plaintiff cites do not

                                  11   present new scientific evidence that would affect the outcome of this case or on which the Court

                                  12   need rely in reaching its conclusions. See, e.g., Sammons v. Regence Bluecross Blueshield of
Northern District of California
 United States District Court




                                  13   Oregon, No. 3:15-CV-01703-SI, 2016 WL 1171019, at *8 (D. Or. Mar. 23, 2016), aff’d, 739 Fed.

                                  14   Appx. 385 (9th Cir. 2018) (declining to consider article outside the administrative record because

                                  15   “the article does not present new scientific evidence that would affect the outcome of [the

                                  16   plaintiff’s] claim determination” and because “[t]his article also repeated the scientific evidence

                                  17   already contained in the administrative record”); see also Gardner v. Bear Creek Corp., No. C 06-

                                  18   02822 MHP, 2007 WL 2318969, at *18 (N.D. Cal. Aug. 6, 2007) (declining to consider articles

                                  19   about thoracic outlet syndrome because “[t]he court does not need to rely on the articles in

                                  20   reaching its conclusion”). Plaintiff therefore fails to clearly establish that consideration of the

                                  21   three publications are necessary for the Court to determine whether the “Unproven Service(s)”

                                  22   exclusion applies to Plaintiff’s particular situation.

                                  23           Second, as to the previous approvals by Defendant UHC and the decisions of

                                  24   Administrative Law Judge regarding the MyoPro, “past claims history is not necessary for the

                                  25   Court to conduct an adequate de novo review of [the] benefit decision.” Hart v. Unum Life Ins.

                                  26   Co. of Am., 253 F. Supp. 3d 1053, 1069 (N.D. Cal. 2017). Moreover, these previous decisions add

                                  27   “nothing of material value to the record” because the Court has no visibility into the underlying

                                  28                                                       4
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 5 of 35




                                   1   plan documents and medical conditions present in these decisions. Id. Further, although Plaintiff

                                   2   specifically argues that it is significant that Defendant UHC “conceded that the device at issue is

                                   3   no longer considered experimental/investigational and may be covered by Medicare” in a previous

                                   4   proceeding, the “experimental/investigational” exclusion contained within the Plan is not at issue

                                   5   in the instant case. ECF No. 202-23 at 5.

                                   6           Third, the two previous decisions by Defendant MAXIMUS are irrelevant. The previous

                                   7   approvals cited by Plaintiff involved Cal. Ins. Code § 10169.3, which required Defendant

                                   8   MAXIMUS to “determine whether the disputed health care service was medically necessary based

                                   9   on the specific medical needs of the insured.” Cal. Ins. Code § 10169.3. By contrast, the instant

                                  10   case involved Cal. Ins. Code § 10145.3, which required Defendant MAXIMUS to “determine

                                  11   whether the MyoPro “is or is not likely to be more beneficial for the insured than any available

                                  12   standard therapy.” ECF Nos. 202-26, 202-27; Cal. Ins. Code § 10145.3. Further, one of the
Northern District of California
 United States District Court




                                  13   patients in the previous decisions suffered from a different condition than Plaintiff, and the other

                                  14   patient apparently received coverage simply because the insurer failed to provide proper records to

                                  15   Defendant MAXIMUS. ECF Nos. 202-26, 202-27.

                                  16           Accordingly, as to the foregoing materials, Plaintiff fails to show that “circumstances

                                  17   clearly establish that additional evidence is necessary to conduct an adequate de novo review of

                                  18   the benefit decision.” Opeta, 484 F.3d at 1217 (internal quotation marks omitted, emphasis in

                                  19   original).1

                                  20           Defendant MAXIMUS also seeks to introduce evidence outside the administrative record.

                                  21   Specifically, Defendant MAXIMUS seeks to introduce an expert declaration concerning the

                                  22   MyoPro as well as two SEC forms that illustrate Dr. Brandon Green’s stock ownership in the

                                  23   company that manufactures the MyoPro. ECF Nos. 210-1, 210-3, 210-4. Defendant MAXIMUS

                                  24   makes no argument that this evidence is necessary for the Court to make a de novo decision, and

                                  25   the Court does not deem it to be necessary. Further, Defendant MAXIMUS seeks judicial notice

                                  26
                                       1
                                  27     The Court also disregards the declaration of Dr. Brandon Green to the extent that it discusses
                                       these extraneous materials. ECF No. 202.
                                  28                                                     5
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 6 of 35




                                   1   of two websites that describe California’s independent medical review process. The parties’

                                   2   briefing and the administrative record contain sufficient information about the independent

                                   3   medical review process to make judicial notice of these webpages unnecessary to resolve the

                                   4   instant case, however. Accordingly, as with Plaintiff, Defendant MAXIMUS fails to show that

                                   5   “circumstances clearly establish that additional evidence is necessary to conduct an adequate de

                                   6   novo review of the benefit decision.” Opeta, 484 F.3d at 1217 (internal quotation marks omitted,

                                   7   emphasis in original).

                                   8          The Court therefore declines to exercise its discretion to consider the foregoing materials

                                   9   in determining whether Defendant UHC and Defendant MAXIMUS wrongfully denied benefits to

                                  10   Plaintiff under ERISA § 502(a)(1)(B). To the extent Defendant MAXIMUS argues that the

                                  11   material outside the administrative record should be considered exclusively for Plaintiff’s claim

                                  12   for breach of fiduciary duty under ERISA § 502(a)(3), such an argument is not well-taken in the
Northern District of California
 United States District Court




                                  13   instant case for the following reason. MAX Br. at 2 n.1. Although consideration of evidence

                                  14   outside the administrative record “may be appropriate for claims under Section 1132(a)(3) that do

                                  15   not arise from the written ERISA plan terms,” Plaintiff’s breach of fiduciary duty claims do arise

                                  16   from the Plan terms. Colaco v. ASIC Advantage Simplified Pension Plan, 301 F.R.D. 431, 435

                                  17   (N.D. Cal. 2014).

                                  18          Indeed, as discussed further infra, Plaintiff’s breach of fiduciary duty claims overlap with

                                  19   Plaintiff’s argument that the benefit determination wrongfully denied benefits under the terms of

                                  20   the Plan. See, e.g., ECF No. 101 (“Compl.”) ¶ 81 (arguing that Defendant UHC and Defendant

                                  21   MAXIMUS breached the duty of care because they “fail[ed] to act in accordance with the

                                  22   documents governing the Plan”); Compl. ¶ 88 (arguing that Defendants UHC and Defendant

                                  23   MAXIMUS breached “their fiduciary duty of loyalty to [Plaintiff] by, among other things,

                                  24   refusing to cover the Myomo MyoPro”).

                                  25          Moreover, equitable relief for breach of fiduciary duty is not “appropriate” where another

                                  26   section of ERISA, such as section 502(a)(1)(B) for wrongful denial of benefits in the instant case,

                                  27   provides an adequate remedy. Forsyth v. Humana, 114 F.3d 1467, 1475 (9th Cir. 1997). The

                                  28                                                    6
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 7 of 35




                                   1   Court therefore must first assess Plaintiff’s claim for wrongful denial of benefits under ERISA §

                                   2   502(a)(1)(B) to determine whether that provision provides Plaintiff with an adequate remedy. See,

                                   3   e.g., Western v. Unum Life Ins. Co. of Am., No. CV 16-9527-JFW (ASx), 2018 WL 6071090, at

                                   4   *11–14 (assessing ERISA § 502(a)(1)(B) claim before turning to ERISA § 502(a)(3) claim). In

                                   5   the instant case, as outlined infra, the Court’s resolution of Plaintiff’s claims for wrongful denial

                                   6   of benefits under ERISA § 502(a)(1)(B) claims ultimately resolves Plaintiff’s claims for breach of

                                   7   fiduciary duty under ERISA § 502(a)(3) as well. There is therefore no need to expand the

                                   8   administrative record solely for the purposes of Plaintiff’s breach of fiduciary duty claims.

                                   9   II.      FINDINGS OF FACT
                                  10            The Court makes the following findings of fact as to the structure of Plaintiff’s insurance

                                  11   plan, the nature of independent medical review under California law, and the facts surrounding

                                  12   Plaintiff’s allegations.
Northern District of California
 United States District Court




                                  13         A. Plaintiff’s Insurance Plan.
                                  14            Plaintiff’s employer, Eric Miller Architects, participates in the Monterey County

                                  15   Hospitality Association Health & Welfare Plan (the “Plan”). Pursuant to the Plan’s Summary Plan

                                  16   Description, “[b]enefits under the Plan are provided by certain insurance providers contracting

                                  17   with the Trust, and are subject to the provisions of the Plan, the Trust Agreement, your employer’s

                                  18   Adoption Agreement, and the determination of the Plan Administrator or health insurance

                                  19   issuer(s).” UHC 108.2 The Plan provides medical benefits through Defendant UHC. UHC 111–

                                  20   12.

                                  21            Defendant UHC, in turn, promulgates a Certificate of Coverage that “describe[s] []

                                  22   Benefits, as well as [] rights and responsibilities, under the Policy.” UHC 174. The Certificate of

                                  23   Coverage dictates that Defendant UHC will “pay Benefits for Covered Health Services as

                                  24   described in Section 1: Covered Health Services and in the Schedule of Benefits, unless the service

                                  25

                                  26   2
                                        Citations to the portion of the administrative record filed by Defendant UHC are notated with the
                                  27   word “UHC.” Citations to the portion of the administrative record filed by Defendant MAXIMUS
                                       are notated with the word “MAX.”
                                  28                                                     7
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 8 of 35




                                   1   is excluded in Section 2: Exclusions and Limitations.” UHC 177. The Certificate of Coverage

                                   2   outlines various “Covered Health Services.” UHC 180. In order to qualify as a “Covered Health

                                   3   Service,” a treatment or device must be “Medically Necessary.” Id. The Certificate of Coverage

                                   4   dictates that “[t]he fact that a Physician or other provider has performed or prescribed a procedure

                                   5   or treatment, or the fact that it may be the only available treatment for a health condition . . . does

                                   6   not mean that the procedure or treatment is a Covered Health Service under the Policy.” Id.

                                   7   Instead, “Medically Necessary” is defined by the Certificate of Coverage as follows:

                                   8          [H]ealth care services provided for the purpose of preventing, evaluating, diagnosing
                                   9          or treating a health condition, Mental Illness, substance-related and addictive
                                              disorders, condition, disease or its symptoms, that are all of the following.
                                  10
                                          •   In accordance with Generally Accepted Standards of Medical Practice.
                                  11
                                          •   Clinically appropriate, in terms of type, frequency, extent, site and duration, and
                                  12
Northern District of California




                                              considered effective for your health condition, Mental Illness, substance-related and
 United States District Court




                                  13          addictive disorders, disease or its symptoms.

                                  14      •   Not mainly for your convenience or that of your doctor or other health provider.
                                  15
                                          •   Not more costly than an alternative drug, service(s) or supply that is at least as likely
                                  16          to produce equivalent therapeutic or diagnostic results as to the diagnosis or
                                              treatment of your health condition, disease or symptoms.
                                  17
                                       UHC 253. “Covered Health Services” includes certain types of “durable medical equipment.”
                                  18
                                       UHC 185. Specifically, “Covered Health Services” includes:
                                  19
                                              Durable Medical Equipment that meets each of the following criteria:
                                  20

                                  21      •   Ordered or provided by a Physician for outpatient use primarily in a home setting.

                                  22      •   Used for medical purposes.

                                  23      •   Not consumable or disposable except as needed for the effective use of covered
                                              Durable Medical Equipment.
                                  24

                                  25      •   Not of use to a person in the absence of a disease or disability.

                                  26   Id. The Certificate of Coverage further specifies that “[b]enefits under this section do not include

                                  27   any device, appliance, pump, machine, stimulator, or monitor that is fully implanted into the

                                  28                                                      8
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 9 of 35




                                   1   body.” Id.

                                   2             A different section of the Certificate of Coverage outlines “Exclusions and Limitations”

                                   3   from coverage. UHC 203. The exclusions include “Experimental or Investigational and

                                   4   Unproven Services.” UHC 206. This exclusion consists of two categories, “Experimental or

                                   5   Investigational Service(s)” and “Unproven Service(s).” UHC 250, 258. The Certificate of

                                   6   Coverage specifically defines both “Experimental or Investigational Service(s),” UHC 250, and

                                   7   “Unproven Service(s),” UHC 258. As to the first category, the Certificate of Coverage defines

                                   8   “Experimental or Investigational Service(s)” as:

                                   9             medical, surgical, diagnostic, psychiatric, mental health, substance-related and
                                  10             addictive disorders or other health care services, technologies, supplies, treatments,
                                                 procedures, drug therapies, medications or devices that, at the time a determination
                                  11             is made regarding coverage in a particular case, are any of the following:

                                  12         •   Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully
Northern District of California
 United States District Court




                                                 marketed for the proposed use and not identified in the American Hospital Formulary
                                  13
                                                 Service or the United States Pharmacoepia Dispensing Information as appropriate
                                  14             for the proposed use.

                                  15         •   Subject to review and approval by any institutional review board for the proposed
                                                 use. (Devices which are FDA approved under the Humanitarian Use Device
                                  16             exemption are not considered to be Experimental or Investigational.)
                                  17
                                             •   The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III
                                  18             clinical trial set forth in the FDA regulations, regardless of whether the trial is
                                                 actually subject to FDA oversight.
                                  19
                                       UHC 250. As to the second category, the Certificate of Coverage defines “Unproven Service(s)”
                                  20
                                       as:
                                  21
                                                 services, including medications, that are not effective for treatment of the medical
                                  22
                                                 condition and/or not to have [sic] a beneficial effect on health outcomes due to
                                  23             insufficient and inadequate clinical evidence from well-conducted randomized
                                                 clinical trials or cohort studies in the prevailing published peer-reviewed medical
                                  24             literature.

                                  25         •   Well-conducted randomized clinical trials. (Two or more treatments are compared
                                                 to each other, and the patient is not allowed to choose which treatment is received.)
                                  26
                                  27         •   Well-conducted cohort studies from more than one institution. (Patients who receive

                                  28                                                         9
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 10 of 35




                                              study treatment are compared to a group of patients who receive standard therapy.
                                   1          The comparison group must be nearly identical to the study treatment group.)
                                   2   UHC 258.
                                   3          The Certificate of Coverage goes on to explain that Defendant UHC has “a process by
                                   4   which we compile and review clinical evidence with respect to certain health services. From time
                                   5   to time, we issue medical and drug policies that describe the clinical evidence available with
                                   6   respect to specific health services. These medical and drug policies are subject to change without
                                   7   prior notice.” Id.
                                   8          Specifically, Defendant UHC promulgates a document called the “Omnibus Codes.” UHC
                                   9   353. The Omnibus Codes are a “Medical Policy [that] provides assistance in interpreting
                                  10   [Defendant UHC’s] benefit plans.” Id. However, the Omnibus Codes dictate that “[w]hen
                                  11   deciding coverage, the member specific benefit plan document must be referenced.” Id. Indeed,
                                  12   the Omnibus Codes state that “[t]he terms of the member specific benefit plan document (e.g.,
Northern District of California
 United States District Court




                                  13   Certificate of Coverage (COC), Schedule of Benefits (SOB), and/or Summary Plan Description
                                  14   (SPD)) may differ greatly from the standard benefit plan upon which this Medical Policy is
                                  15   based.” Id. The Omnibus Codes also state that “[i]n the event of a conflict, the member specific
                                  16   benefit plan document supersedes this Medical Policy.” Id.
                                  17          The Omnibus Codes discuss the “MyoPro myoelectric limb orthosis,” the medical device
                                  18   at the center of the instant case. UHC 449. The Omnibus Codes state that “[t]he use of the upper
                                  19   limb orthotic known as the MyoPro orthosis is unproven and not medically necessary due to
                                  20   insufficient clinical evidence and/or efficacy in published peer-reviewed medical literature.” Id.
                                  21   To justify this conclusion, the Omnibus Codes discuss three separate publications that concluded,
                                  22   inter alia, that “[a]dding MyoPro to supervised therapy provided little to no additional benefit”;
                                  23   that “myoelectric bracing may be more beneficial than [repetitive task practice] only in improving
                                  24   self-reported function and perceptions of overall recovery”; and that “therapist supervised task-
                                  25   specific practice with an integrated robotic device could be as efficacious as manual practice in
                                  26   some subjects with moderate upper extremity impairment.” Id. Defendant UHC also promulgates
                                  27   a “Coverage Determination Guideline” that discusses coverage for “Durable Medical Equipment”
                                  28                                                    10
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 11 of 35




                                   1   such as orthotics and “Prosthetic Devices . . . [and] Myoelectric Limbs.” UHC 339–52.

                                   2      B. Independent Medical Review Process.
                                   3          The Certificate of Coverage provides for an internal appeals process for adverse

                                   4   determinations made by Defendant UHC. UHC 227. The Certificate of Coverage also

                                   5   contemplates an “Independent External Review Program.” UHC 229. Specifically, the Certificate

                                   6   of Coverage explains that “[i]f we deny Benefits because it was determined that the treatment is

                                   7   not Medically Necessary or was an Experimental, Investigational or Unproven Service, you may

                                   8   request an Independent Medical Review (IMR) from the California Department of Insurance

                                   9   (CDI) at no cost to you.” Id. In order for a beneficiary to take advantage of the independent

                                  10   medical review process, the beneficiary “must first file an appeal of the denial with [Defendant

                                  11   UHC].” Id. The Certificate of Coverage explains that if Defendant UHC upholds the “decision or

                                  12   delay[s] responding to your appeal/grievance, then you may file a Request for Assistance or an
Northern District of California
 United States District Court




                                  13   [Independent Medical Review] request with the California Department of Insurance.” Id.

                                  14          The Certificate of Coverage dictates that an independent medical review may be requested

                                  15   for only certain types of denials. Id. Of relevance here, the Certificate of Coverage explains that

                                  16   independent medical review may be requested for “[h]ealth claims that have been denied as being

                                  17   Experimental, Investigational or Unproven Services.” Id.

                                  18          The Certificate of Coverage indicates that in an independent medical review, “expert

                                  19   independent medical professional[s] review the medical decisions made by [Defendant UHC] and

                                  20   often decide in favor of the Covered Person getting the medical treatment requested.” Id. Further,

                                  21   the Certificate of Coverage states that “[t]he decision [that results from the independent medical

                                  22   review] is binding on [Defendant UHC].” UHC 230.

                                  23          The California Department of Insurance contracts with third-party entities to perform the

                                  24   independent medical reviews contemplated by the Certificate of Coverage. MAX 1. Defendant

                                  25   MAXIMUS is one such entity. Id. Independent medical reviewers like Defendant MAXIMUS

                                  26   are statutorily authorized to review certain insurer decisions regarding “whether [a] disputed

                                  27   health care service was medically necessary,” Cal. Ins. Code § 10169.3(b), as well as “decision[s]

                                  28                                                    11
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 12 of 35




                                   1   to deny, delay, or modify experimental or investigational therapies,” Cal. Ins. Code § 10145.3(b).

                                   2   When the California Department of Insurance receives a request for an independent medical

                                   3   review, the California Department of Insurance determines whether the underlying decision is

                                   4   eligible for independent medical review under one of these two categories. UHC 229.

                                   5          When an independent medical reviewer such as Defendant MAXIMUS performs a review

                                   6   of an insurer’s “decision to deny, delay, or modify experimental or investigational therapies,” Cal.

                                   7   Ins. § 10145.3(b), California law sets out requirements for how the review is conducted. Of

                                   8   relevance here, pursuant to California law, independent medical reviewers must provide “the

                                   9   reasons the requested therapy is or is not likely to be more beneficial for the insured than any

                                  10   available standard therapy, and the reasons that the expert recommends that the therapy should or

                                  11   should not be covered by the insurer, citing the insured’s specific medical condition, the relevant

                                  12   documents, and the relevant medical and scientific evidence, including, but not limited to, the
Northern District of California
 United States District Court




                                  13   medical and scientific evidence as defined in subdivision (d), to support the expert’s

                                  14   recommendation.” Cal. Ins. Code § 10145.3(c)(3). Defendant MAXIMUS’s review is confined to

                                  15   this question, and Defendant MAXIMUS does not determine whether any particular provision of

                                  16   the Plan entitles an insured to coverage of a benefit.

                                  17          Moreover, California law sets forth the materials that independent medical reviewers like

                                  18   Defendant MAXIMUS must consider. Cal. Ins. Code § 10145.3(b). Those materials include,

                                  19   with certain further qualifications not relevant to the instant case: (1) “[p]eer-reviewed scientific

                                  20   studies published in or accepted for publication by medical journals”; (2) “[p]eer-reviewed

                                  21   literature, biomedical compendia and other medical literature”; (3) “[m]edical journals recognized

                                  22   by the Secretary of Health and Human Services”; (4) numerous “reference compendia”; (5)

                                  23   “[f]indings, studies, or research conducted by or under the auspices of federal government

                                  24   agencies and nationally recognized federal research institutes”; and (6) “[p]eer-reviewed abstracts

                                  25   accepted for presentation at major medical association meetings.” Cal. Ins. Code § 10145.3(d).

                                  26      C. Plaintiff’s Request for Coverage of the MyoPro.
                                  27          In 2002, Plaintiff was involved in a vehicular accident that rendered Plaintiff’s left arm

                                  28                                                     12
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 13 of 35




                                   1   weakened and numb. UHC 41. The medical name for Plaintiff’s condition is brachial plexopathy,

                                   2   and the condition arises from a lower motor neuron injury. UHC 78; MAX 8. On July 5, 2017,

                                   3   Plaintiff was examined by his doctor, Dr. Ken Hashimoto, who assessed Plaintiff and discussed a

                                   4   possible referral for a myoelectric orthotic manufactured by Myomo, Inc. (“Myomo”). UHC 48.

                                   5   Specifically, Myomo manufactures a myoelectric elbow-wrist-hand orthosis known as the MyoPro

                                   6   Motion G (“MyoPro”). UHC 43–44. The MyoPro orthosis works by detecting a patient’s

                                   7   neurological signals through sensors placed on the arm, in order to amplify a patient’s weak neural

                                   8   signal to help move the limb. Id.

                                   9           Dr. Ken Hashimoto referred Plaintiff to the Valley Institute of Prosthetics and Orthotics

                                  10   for further evaluation by certified prosthetists and orthotists. UHC 41, 48. The Valley Institute of

                                  11   Prosthetics and Orthotics determined that Plaintiff met the criteria to use a myoelectric orthosis.

                                  12   UHC 41.
Northern District of California
 United States District Court




                                  13          On September 19, 2017, Dr. Brandon Green, a physician consultant for the Valley Institute

                                  14   of Prosthetics and the Chief Medical Officer of Myomo, submitted a request for coverage of the

                                  15   MyoPro for use by Plaintiff to Defendant UHC. UHC 41. As part of the submission, Dr. Green

                                  16   prepared a history and physical exam review of Plaintiff and his condition. UHC 41–44. Dr.

                                  17   Green opined that a myoelectric orthosis is the “best available technology” to help provide

                                  18   functionality to Plaintiff’s left arm. Id. Dr. Green explained that Plaintiff had undertaken

                                  19   numerous other treatments that had not restored Plaintiff’s left arm function. Id. Moreover, Dr.

                                  20   Green asserted that “there is a wealth of well-designed, peer-reviewed, published studies over the

                                  21   course of six decades which prove the standardized clinical efficacy and superiority of robotic,

                                  22   myoelectric technology over traditional, less sophisticated treatment alternatives for neurological

                                  23   impairments such as [that of Plaintiff].” Id. Dr. Green cited eighteen publications in connection

                                  24   with the history and physical exam review. Id.

                                  25          Importantly, Dr. Green also explained that Plaintiff sought to “incorporate a myoelectric

                                  26   orthosis into his daily life.” UHC 41. In other words, Plaintiff wished to use the MyoPro long-

                                  27   term, “in all aspects of his daily life,” “from cooking and feeding himself at home, to working

                                  28                                                    13
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 14 of 35




                                   1   around the house and preparing drawings on the computer for work.” UHC 44.

                                   2          In correspondence dated October 10, 2017, Defendant UHC denied Plaintiff’s request for

                                   3   coverage of the MyoPro orthotic. UHC 35. As rationale for the decision, Defendant UHC stated

                                   4   the following: “Here is the specific clinical reason for our decision. We have received a request

                                   5   for a new artificial arm for you. You had an injury to the nerves of the arm. We reviewed the

                                   6   information received. We reviewed your benefit plan’s document. We reviewed your health

                                   7   plan’s medical policy for artificial limbs. This request does not meet your health plan’s coverage

                                   8   criteria. The code submitted is incorrect and a more specific code should be provided. Your

                                   9   health plan covers only the most cost effective equipment to meet your needs. This request may

                                  10   not be the most cost effective one. Thus this request is not covered under your health plan.” UHC

                                  11   36. Defendant UHC informed Plaintiff of Plaintiff’s right to an internal appeal, as well as

                                  12   Plaintiff’s opportunity to seek an independent medical review in the event that the internal appeal
Northern District of California
 United States District Court




                                  13   was denied. UHC 36–38. Defendant UHC also indicated that the denial was based in part on

                                  14   Defendant UHC’s written policy on “Durable Medical Equipment,” as well as Defendant UHC’s

                                  15   written policy on “Prosthetic Devices.” UHC 35.

                                  16      D. Plaintiff’s Appeal with Defendant UHC.
                                  17          On November 22, 2017, Dr. Green filed an appeal of Defendant UHC’s denial of benefits

                                  18   to Defendant UHC’s Appeals Unit. UHC 31. Dr. Green argued that the “Prosthetic Devices”

                                  19   policy was inapplicable to Plaintiff’s request for coverage of the MyoPro. UHC 32. Dr. Green

                                  20   also argued that the MyoPro met each of the requirements outlined in Defendant UHC’s written

                                  21   policy on “Durable Medical Equipment.” Id. Finally, Dr. Brandon Green informed Defendant

                                  22   UHC that the coverage request had in fact been submitted with the correct code. Id.

                                  23          On December 11, 2017, Defendant UHC denied Plaintiff’s appeal. UHC 74. Specifically,

                                  24   in a letter to Plaintiff, Defendant UHC stated as follows: “The request to cover a device

                                  25   (MYOPRO) for you was reviewed. We looked at the notes sent to us. We looked at your health

                                  26   plan benefits. The notes show that you have arm weakness (brachial plexopathy). The requested

                                  27   device has not been shown to help your condition. It cannot be covered. The denial is upheld.”

                                  28                                                    14
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 15 of 35




                                   1   UHC 78. Defendant UHC cited numerous provisions from the Certificate of Coverage, including

                                   2   the Certificate of Coverage’s definition of “Medically Necessary” as well as the Certificate of

                                   3   Coverage’s exclusion for “Experimental or Investigational and Unproven Services.” UHC 76.

                                   4   Defendant UHC also indicated that the decision was based in part on Defendant UHC’s Omnibus

                                   5   Codes, along with Defendant UHC’s written policies on “Prosthetic Devices” and “Durable

                                   6   Medical Equipment.” UHC 78. Defendant UHC also advised Plaintiff that Plaintiff had

                                   7   exhausted the internal appeal process, and that Plaintiff had the right to an independent medical

                                   8   review through the California Department of Insurance. UHC 79.

                                   9      E. Plaintiff’s Independent Medical Review with Defendant MAXIMUS.
                                  10          Shortly after the denial of benefits by Defendant UHC’s Appeals Unit, on December 11,

                                  11   2017, Plaintiff filed a request for an independent medical review with the California Department

                                  12   of Insurance. MAX 18. On January 26, 2018, Dr. Brandon Green filed a letter in support of
Northern District of California
 United States District Court




                                  13   Plaintiff’s independent medical review application, along with supporting documentation. MAX

                                  14   550. In the letter, Dr. Brandon Green criticized the three publications that were cited by

                                  15   Defendant UHC’s Omnibus Codes to support Defendant UHC’s noncoverage of the MyoPro.

                                  16   MAX 552. Dr. Brandon Green also enclosed two previous determinations by Defendant

                                  17   MAXIMUS in January and September 2017 that the MyoPro was “likely to be more beneficial for

                                  18   treatment of [a particular patient’s] medical condition than any available standard therapy.” MAX

                                  19   610, 619.

                                  20          Defendant MAXIMUS conducted the independent medical review, and the review was

                                  21   conducted by “three independent physician consultants who have no affiliation with” Defendant

                                  22   UHC. MAX 2. Each of the three reviewers employed by Defendant MAXIMUS received copies

                                  23   of Plaintiff’s medical records, the letters of Dr. Brandon Green, the Certificate of Coverage, and

                                  24   several of Defendant UHC’s medical policies. MAX 4–12. In Defendant MAXIMUS’s final

                                  25   report, Defendant MAXIMUS then certified that the reviewers “examined all of the medical

                                  26   records and documentation submitted” to reach their conclusions. MAX 2. Each of the reviewers

                                  27   also “performed a search of the relevant medical literature” and relied on additional publications

                                  28                                                    15
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 16 of 35




                                   1   generated by the search. MAX 4–12. Each reviewer concluded that “the requested equipment is

                                   2   not likely to be more beneficial for treatment of the [Plaintiff’s] medical condition than any

                                   3   available standard therapy.” MAX 2. Accordingly, Defendant MAXIMUS declared that

                                   4   Defendant UHC’s “denial has been upheld.” Id. Defendant MAXIMUS informed Plaintiff that

                                   5   Plaintiff “cannot appeal this decision. The Department of Insurance does not accept appeals of a

                                   6   MAXIMUS decision. The decision of MAXIMUS is final.” Id.

                                   7   III.       CONCLUSIONS OF LAW
                                   8              Plaintiff brings two claims against Defendants UHC and MAXIMUS. First, Plaintiff

                                   9   brings a claim for wrongful denial of benefits under ERISA § 502(a)(1)(B). Second, Plaintiff

                                  10   brings a claim for breach of fiduciary duty under ERISA § 502(a)(3). The Court begins with the

                                  11   claim for wrongful denial of benefits under ERISA § 502(a)(1)(B) and then turns to Plaintiff’s

                                  12   claim for breach of fiduciary duty under ERISA § 502(a)(3).
Northern District of California
 United States District Court




                                  13          A. Wrongful Denial of Benefits under ERISA § 502(a)(1)(B).
                                  14              Plaintiff argues that Plaintiff is entitled to preauthorization of the MyoPro under the terms

                                  15   of the Plan. Compl. ¶ 74. Accordingly, Plaintiff brings a claim against both Defendants UHC and

                                  16   MAXIMUS under ERISA § 502(a)(1)(B). The Court considers this claim against each of the

                                  17   Defendants in turn.

                                  18              1. Defendant UHC Is Liable under ERISA § 502(a)(1)(B) Because the MyoPro Is Not
                                                     Subject to the Plan’s “Unproven Service(s)” Exclusion.
                                  19
                                                  As to Defendant UHC, Plaintiff argues that the MyoPro qualifies for the definition of
                                  20
                                       “Covered Health Service” under the Certificate of Coverage. Plt. Br. at 8–9. Defendant UHC
                                  21
                                       does not argue otherwise. Instead, Defendant UHC contends that the “Unproven Service(s)”
                                  22
                                       exclusion applies. The Certificate of Coverage defines “Unproven Service(s)” as:
                                  23
                                                  Services, including medications, that are not effective for treatment of the medical
                                  24
                                                  condition and/or not to have [sic] a beneficial effect on health outcomes due to
                                  25              insufficient and inadequate clinical evidence from well-conducted randomized
                                                  clinical trials or cohort studies in the prevailing published peer-reviewed medical
                                  26              literature.
                                  27          •   Well-conducted randomized clinical trials. (Two or more treatments are compared
                                  28                                                     16
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 17 of 35




                                              to each other, and the patient is not allowed to choose which treatment is received.)
                                   1

                                   2      •   Well-conducted cohort studies from more than one institution. (Patients who receive
                                              study treatment are compared to a group of patients who receive standard therapy.
                                   3          The comparison group must be nearly identical to the study treatment group.)

                                   4   UHC 258. In an ERISA case that involves de novo review, the general rule is that the plaintiff

                                   5   bears the burden of demonstrating that a benefit is covered. See Muniz v. Amec Const. Mgmt.,

                                   6   Inc., 623 F.3d 1290, 1294 (9th Cir. 2010) (“[W]hen the court reviews a plan administrator’s

                                   7   decision under the de novo standard of review, the burden of proof is placed on the claimant.”).

                                   8          However, because the question before the Court is the applicability of an exclusion of

                                   9   coverage, the burden of proof in fact rests with Defendant UHC to show that the “Unproven

                                  10   Service(s)” exclusion applies, as Defendant UHC concedes. See Intel Corp. v. Hartford Acc. &

                                  11   Indem. Co., 952 F.2d 1551, 1557 (9th Cir. 1991) (“In insurance litigation, while the burden is on

                                  12   the insurer to prove a claim covered falls within an exclusion, the burden is on the insured initially
Northern District of California
 United States District Court




                                  13   to prove that an event is a claim within the scope of the basic coverage.” (internal quotation

                                  14   omitted)); see also Dubaich v. Connecticut Gen. Life Ins. Co., No. CV 11–10570 DMG (AJWx),

                                  15   2013 WL 3946108, at *9 (C.D. Cal. July 31, 2013) (“[Defendant] bears the burden of

                                  16   demonstrating that an exclusion applies.”); UHC Br. at 6 (“However, since the issue here is the

                                  17   applicability of an exclusion of coverage, United has the burden of proof to demonstrate that the

                                  18   ‘Unproven Service(s)’ provision applies.”). The burden of proof is preponderance of evidence.

                                  19   See, e.g., Filarsky v. Life Ins. Co. of N.A., 391 F. Supp. 3d 928, 938 (N.D. Cal. 2019) (applying

                                  20   preponderance of evidence on ERISA case in de novo review). Moreover, “[u]nder general

                                  21   principles of insurance law, exclusions are construed narrowly.” Dowdy v. Met. Life Ins. Co., 890

                                  22   F.3d 802, 810 (9th Cir. 2018).

                                  23          First, the Court addresses the meaning of the “Unproven Service(s)” exclusion. As an

                                  24   initial matter, the “Unproven Service(s)” exclusion contained within the Certificate of Coverage

                                  25   appears to contain a typographical error. Indeed, the Certificate of Coverage indicates that the

                                  26   “Unproven Service(s)” provision applies to “services, including medications, that are not effective

                                  27   for treatment of the medical condition and/or not to have a beneficial effect on health outcomes

                                  28                                                     17
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 18 of 35




                                   1   due to insufficient and inadequate clinical evidence from well-conducted randomized controlled

                                   2   trials or cohort studies in the prevailing published peer-reviewed medical literature.” UHC 258.

                                   3             The version of this exclusion that was repeatedly quoted to Plaintiff contained different

                                   4   language. Specifically, the version of the exclusion that was quoted to Plaintiff said that the

                                   5   provision applies to “services, including medications, that are determined not to be effective for

                                   6   treatment of the medical condition and/or not to have a beneficial effect on health outcomes due to

                                   7   insufficient and inadequate clinical evidence from well-conducted randomized controlled trials or

                                   8   cohort studies in the prevailing published peer-reviewed medical literature.” UHC 78 (emphasis

                                   9   added).

                                  10             As the Court did with respect to the motions for summary judgment, the Court assumes

                                  11   that there is no material difference between these two formulations. Even in the corrected version

                                  12   of the provision, however, the language of the “Unproven Service(s)” exclusion is far from a
Northern District of California
 United States District Court




                                  13   model of clarity.

                                  14             As an initial matter, the “and/or” is ambiguous. Whether the requirement is conjunctive or

                                  15   disjunctive affects the scope of the exclusion. Because the Court must resolve any ambiguities in

                                  16   favor of Plaintiff, and because exclusions in insurance plans are construed narrowly, the Court

                                  17   concludes that in order for the exclusion to apply, the MyoPro must be “determined not to be

                                  18   effective and not to have a beneficial effect on health outcomes due to insufficient and inadequate

                                  19   clinical evidence from well-conducted randomized controlled trials or cohort studies in the

                                  20   prevailing published peer-reviewed medical literature.” See, e.g., O’Neal v. Life Ins. Co. of North

                                  21   America, 10 F. Supp. 3d 1132, 1136 (D. Mont. 2014) (“Terms that are not defined by the plan

                                  22   (and other ambiguities) are to be construed against the drafter of the plan.”).

                                  23             A further difficulty arises from the fact that the “Unproven Service(s)” exclusion applies

                                  24   when a treatment is determined to be not effective and not to have a beneficial effect on health

                                  25   outcomes based on insufficient and inadequate clinical evidence. This is subtly different from an

                                  26   exclusion that would apply when a treatment is not determined to be effective based on lack of

                                  27   clinical evidence.

                                  28                                                      18
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 19 of 35




                                   1           The Court construes the “Unproven Service(s)” exclusion to apply only when the outcome

                                   2   of qualifying studies affirmatively suggest that a treatment is ineffective and does not have a

                                   3   beneficial impact on health outcomes. As the Court noted on summary judgment, this is a higher

                                   4   threshold than mere absence of evidence; by its terms, the exclusion instead requires the actual

                                   5   existence of evidence of ineffectiveness and lack of impact. This result is compelled by the

                                   6   principles of ERISA, which require the Court to construe exclusions narrowly, enforce Plan terms

                                   7   as written, and resolve ambiguities against the drafter. See Heimseshoff, 571 U.S. at 108

                                   8   (explaining that ERISA terms should generally be enforced as written); Dowdy v. Metro. Life Ins.

                                   9   Co., 890 F.3d 802, 810 (9th Cir. 2018) (“Under general principles of insurance law, exclusions are

                                  10   construed narrowly.”); O’Neal v. Life Ins. Co. of North America, 10 F. Supp. 3d at 1136 (“Terms

                                  11   that are not defined by the plan (and other ambiguities) are to be construed against the drafter of

                                  12   the plan.”).
Northern District of California
 United States District Court




                                  13           The Court must now determine whether Defendant UHC has met its burden of proving by

                                  14   a preponderance of evidence that the exclusion applies. See Dubaich, 2013 WL 3946108, at *9

                                  15   (“[Defendant] bears the burden of demonstrating that an exclusion applies.”); UHC Br. at 6

                                  16   (“However, since the issue here is the applicability of an exclusion of coverage, United has the

                                  17   burden of proof to demonstrate that the ‘Unproven Service(s)’ provision applies.”); Filarsky, 391

                                  18   F. Supp. 3d at 938 (applying preponderance of evidence on ERISA case in de novo review). The

                                  19   Court answers this question in the negative.

                                  20           Defendant UHC cites two sources to argue that the “Unproven Service(s)” exclusion

                                  21   applies. First, Defendant UHC points to the Omnibus Codes. Under the Omnibus Codes, “[t]he

                                  22   use of the upper limb orthotic known as the MyoPro orthosis is unproven and not medically

                                  23   necessary due to insufficient clinical evidence and/or efficacy in published peer-reviewed medical

                                  24   literature.” UHC 449. As the Court previously explained, the Omnibus Codes do not represent

                                  25   part of the Plan. Indeed, the Certificate of Coverage describes the Omnibus Codes as follows:

                                  26   “We have a process by which we compile and review clinical evidence with respect to certain

                                  27   health services. From time to time, we issue medical and drug policies that describe the clinical

                                  28                                                    19
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 20 of 35




                                   1   evidence available with respect to specific health care services. These medical and drug policies

                                   2   are subject to change without prior notice.” UHC 258.

                                   3          Accordingly, by the terms of the Certificate of Coverage, the Omnibus Codes are only

                                   4   meant to “describe the clinical evidence available” as to a particular service. Id. Further, the

                                   5   Omnibus Codes themselves do not constitute binding terms of the Plan. The Omnibus Codes

                                   6   represent a “Medical Policy [that] provides assistance in interpreting [Defendant UHC’s] benefit

                                   7   plans.” UHC 353. The Omnibus Codes dictate that “[w]hen deciding coverage, the member

                                   8   specific benefit plan document must be referenced.” Id. Indeed, the Omnibus Codes state that

                                   9   “[t]he terms of the member specific benefit plan document (e.g., Certificate of Coverage (COC),

                                  10   Schedule of Benefits (SOB), and/or Summary Plan Description (SPD)) may differ greatly from the

                                  11   standard benefit plan upon which this Medical Policy is based.” Id. The Omnibus Codes also

                                  12   state that “[i]n the event of a conflict, the member specific benefit plan document supersedes this
Northern District of California
 United States District Court




                                  13   Medical Policy.” Id.

                                  14          The Omnibus Codes cite and discuss clinical evidence that could plausibly support the

                                  15   application of the exclusion, however. Specifically, the Omnibus Codes survey three publications

                                  16   that are purportedly relevant to Plaintiff’s use of the MyoPro. The first publication, an April 2017

                                  17   ECRI Health Technology Assessment, examined four studies and one conference abstract that

                                  18   collectively involved 91 stroke victims. UHC 449. The publication concluded that the “MyoPro

                                  19   alone improved activities of daily living as much as supervised therapy alone in the short term for

                                  20   some stroke patients.” Id. However, “[a]dding MyoPro to supervised therapy provided little to no

                                  21   additional benefit.” Id. The first publication noted that “[a]dditional controlled studies are needed

                                  22   to confirm these results, provide longer-term results, and to study different patient populations.”

                                  23   Id.

                                  24          The second publication is an article entitled Portable Myoelectric Brace Use Increases

                                  25   Upper Extremity Recovery and Participation but Does Not Impact Kinematics in Chronic,

                                  26   Poststroke Hemiparesis, 49:1 J. Mot. Behav. 46–54 (2017). UHC 450. This second publication

                                  27   examined twelve stroke patients and concluded that “integrating myoelectric bracing may be more

                                  28                                                    20
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 21 of 35




                                   1   beneficial than [repetitive task-specific practice] only in improving self-reported function and

                                   2   perceptions of overall recovery.” Id.

                                   3          Finally, the Omnibus Codes cite a third publication entitled Portable Upper Extremity

                                   4   Robotics Is as Efficacious as Upper Extremity Rehabilitative Therapy, 27(6) Clin. Rehabil. 494–

                                   5   503 (2013). This third publication examined sixteen stroke patients. Id. The third publication

                                   6   concluded that “therapist supervised task-specific practice with an integrated robotic device could

                                   7   be as efficacious as manual practice in some subjects with moderate upper extremity impairment.”

                                   8   Id.

                                   9          Notwithstanding the conclusion reached by the Omnibus Codes that the studies show that

                                  10   the MyoPro is “unproven” as to Plaintiff, these studies fail to provide affirmative evidence that the

                                  11   MyoPro is “not . . . effective” and would not “have a beneficial effect on health outcomes” for

                                  12   Plaintiff. First, each of the three studies cited by the Omnibus Codes examined the impact of
Northern District of California
 United States District Court




                                  13   myoelectric orthotics on stroke victims, but Plaintiff is not a stroke victim. Plaintiff has a brachial

                                  14   plexus injury, which comprises a lower motor neuron injury, not an upper motor neuron injury

                                  15   caused by a stroke. UHC 78.

                                  16          Second, each of the three studies examined the impact of myoelectric orthotics on

                                  17   rehabilitation, but this is not Plaintiff’s intended use. The record makes clear that Plaintiff does

                                  18   not seek to use the MyoPro “as a traditional rehab tool.” MAX 552. Instead, Plaintiff seeks the

                                  19   MyoPro to restore functional capacity. Importantly, as noted, Plaintiff wishes to use the MyoPro

                                  20   for long term, permanent use “in all aspects of his daily life,” “from cooking and feeding himself

                                  21   at home, to working around the house and preparing drawings on the computer for work.” UHC

                                  22   44. None of the studies cited in the Omnibus Codes discuss the effectiveness of such a use.

                                  23          Third, to the extent that the three studies can be said to have reached negative conclusions

                                  24   about the MyoPro, the studies reached those conclusions only insofar as they reasoned that the

                                  25   MyoPro is not more effective than existing treatments. Specifically, the first and second studies

                                  26   concluded that the “MyoPro alone improved activities of daily living as much as supervised

                                  27   therapy alone in the short term for some stroke patients,” UHC 449, and that “integrating

                                  28                                                     21
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 22 of 35




                                   1   myoelectric bracing may be more beneficial than [repetitive task-specific practice] only in

                                   2   improving self-reported function and perceptions of overall recovery,” UHC 450. However, the

                                   3   “Unproven Service(s)” exclusion does not apply when a treatment is only as effective as existing

                                   4   treatments, or even when a treatment is less effective than other treatments. Instead, the

                                   5   “Unproven Service(s)” exclusion simply requires that a treatment be determined “not to be

                                   6   effective” and/or “not to have a beneficial effect on health outcomes.” UHC 78. Under any

                                   7   reasonable reading, the studies in the Omnibus Codes do not show by a preponderance of evidence

                                   8   that the MyoPro may be determined “not to be effective” and “not to have a beneficial effect on

                                   9   health outcomes” for Plaintiff.

                                  10          Defendant UHC also cites the determinations by the three independent medical reviewers

                                  11   in the instant case. However, as further outlined infra, the conclusions of the independent medical

                                  12   reviewers do not support the application of the “Unproven Service(s)” exclusion. This is so
Northern District of California
 United States District Court




                                  13   because the independent medical reviewers employed by Defendant MAXIMUS resolved a

                                  14   different question. Each of the independent medical reviewers surveyed the literature and

                                  15   concluded “that the requested equipment is not likely to be more beneficial for treatment of the

                                  16   enrollee’s medical condition than any available standard therapy.” MAX 2. Unlike this standard,

                                  17   the “Unproven Service(s)” exclusion requires affirmative evidence that a treatment has been

                                  18   determined “not to be effective” and “not to have a beneficial effect on health outcomes,” based

                                  19   on the appropriate clinical studies. UHC 78.

                                  20          Accordingly, the Court concludes that the “Unproven Service(s)” exclusion does not bar

                                  21   coverage of the MyoPro for Plaintiff. The Court therefore finds that Defendant UHC improperly

                                  22   denied coverage of the MyoPro. The Court must next examine Plaintiff’s ERISA § 502(a)(1)(B)

                                  23   claim against Defendant MAXIMUS.

                                  24          2. Defendant MAXIMUS Is Not Liable under ERISA § 502(a)(1)(B) Because
                                                 Defendant MAXIMUS’s Determination Was Correct.
                                  25
                                              The parties also dispute whether Defendant MAXIMUS is also liable under ERISA §
                                  26
                                       502(a)(1)(B). The inquiry into Defendant MAXIMUS’s liability is different from that of
                                  27

                                  28                                                    22
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 23 of 35




                                   1   Defendant UHC, however, because Defendant MAXIMUS did not apply the terms of the Plan.

                                   2           In Spinedex Physical Therapy USA Inc. v. United Healthcare of Arizona, 770 F.3d 1282

                                   3   (9th Cir. 2014), the Ninth Circuit provided guidance as to which parties constitute proper

                                   4   defendants for actions for improper denial of benefits under ERISA § 502(a)(1)(B). In Spinedex,

                                   5   the Ninth Circuit explained that “proper defendants under § 1132(a)(1)(B) for improper denial of

                                   6   benefits at least include ERISA plans, formally designated plan administrators, insurers or other

                                   7   entities responsible for payment of benefits, and de facto plan administrators that improperly deny

                                   8   or cause improper denial of benefits.” Id. at 1297. Importantly, the Ninth Circuit has held that

                                   9   entities other than ERISA plans may be sued under ERISA § 502(a)(1)(B) only “as long as that

                                  10   party’s individual liability is established.” Cyr v. Reliance Standard Life Ins. Co., 642 F.3d 1202,

                                  11   1207 (9th Cir. 2011) (en banc) (emphasis added). Accordingly, the Court must determine whether

                                  12   Defendant MAXIMUS is individually liable for denial of benefits under the Plan.
Northern District of California
 United States District Court




                                  13           This requires a determination of whether Defendant MAXIMUS wrongly concluded that

                                  14   the MyoPro was “not likely to be more beneficial for treatment of [Plaintiff’s] medical condition

                                  15   than any available standard therapy.” MAX 2. As an initial matter, and as Defendant MAXIMUS

                                  16   correctly notes, this determination is very different from the determination of whether the

                                  17   “Unproven Service(s)” provision in the Plan applies to Plaintiff. MAX Br. at 8 (“The outcome of

                                  18   the IMR did not turn on the language of the Certificate of Coverage.”). Defendant MAXIMUS

                                  19   did not make a determination about coverage. Instead, Defendant MAXIMUS made a factual

                                  20   determination required by California law, which was triggered by Defendant UHC’s denial. Cal.

                                  21   Ins. Code § 10145.3(a)(3) (“Each expert’s analysis and recommendation shall be in written form

                                  22   and state the reasons the requested therapy is or is not likely to be more beneficial for the insured

                                  23   than any available standard therapy . . . .”).

                                  24           This affects the threshold question of burden of proof. Plaintiff contends that the burden of

                                  25   proof falls on Defendant MAXIMUS because Defendant MAXIMUS’s review was triggered by

                                  26   the fact that Defendant UHC determined that the MyoPro was an “Unproven Service[].” UHC

                                  27   229. For the sake of the instant case, the Court assumes that Plaintiff is correct, as the burden of

                                  28                                                     23
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 24 of 35




                                   1   proof does not affect the outcome of this issue.

                                   2          In order for Defendant MAXIMUS to prevail on this claim, Defendant MAXIMUS must

                                   3   show by a preponderance of evidence that the MyoPro was “not likely to be more beneficial for

                                   4   treatment of [Plaintiff’s] medical condition than any available standard therapy.” MAX 2. By its

                                   5   own terms, and in contrast from the “Unproven Service(s)” exclusion in the Plan, this standard

                                   6   merely requires Defendant MAXIMUS to show that there is an absence of evidence that the

                                   7   MyoPro is “likely to be more beneficial” than any available standard therapy for Plaintiff.

                                   8          As an initial matter, the Court notes that Plaintiff does not seek to use the MyoPro “as a

                                   9   traditional rehab tool.” MAX 552. Instead, Plaintiff seeks the MyoPro to restore functional

                                  10   capacity. Indeed, Plaintiff wishes to use the MyoPro “in all aspects of his daily life,” “from

                                  11   cooking and feeding himself at home, to working around the house and preparing drawings on the

                                  12   computer for work.” UHC 44. Plaintiff also seeks to use the device long-term, “for at least 5
Northern District of California
 United States District Court




                                  13   years.” Id. Plaintiff also suffers from a brachial plexus injury, and Plaintiff is not a stroke victim

                                  14   like most users of the MyoPro reflected in the administrative record. UHC 41. Thus, as outlined

                                  15   below, the combination of these facts means that there is insufficient evidence that Plaintiff’s

                                  16   contemplated use of the MyoPro is “likely to be more beneficial” than any available standard

                                  17   therapy.

                                  18          As an initial matter, all three of the independent medical reviewers reached this conclusion.

                                  19   Each of the independent medical reviewers stressed the seeming novelty of the MyoPro for

                                  20   Plaintiff’s long-term, functional use. Physician #1 pointed to numerous uncertainties, such as a

                                  21   concern that “[i]t is not well known whether the users will adopt the device for regular functional

                                  22   use in the long term or if the device itself will cause injuries with long term use (e.g., at the

                                  23   shoulder due to the equipment’s weight).” MAX 6. Physician #1 also claimed that “[f]urther

                                  24   study is required to determine [the MyoPro’s] efficacy and safety when compared to standard

                                  25   means of treatment.” Id.

                                  26          Physician #2 focused on the nature of Plaintiff’s injury. Physician #2 noted that “[t]here

                                  27   are a few studies showing the myoelectric orthosis can be beneficial when applied to patients with

                                  28                                                      24
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 25 of 35




                                   1   upper motor neuron pathology such as stroke.” MAX 8. However, Physician #2 explained that

                                   2   Plaintiff “has a brachial plexus lesion with monoplegia and it is undetermined whether a

                                   3   myoelectric device would be of benefit in the long run with such a severe lower motor neuron

                                   4   injury.” Id. Hence, Physician #2 stated that “[i]n this patient’s case, there is a lack of evidence[]

                                   5   based literature supporting the efficacy of the requested device.” Id.

                                   6          Physician #3 also explained that “[t]here is very limited support in the literature as to the

                                   7   superior effectiveness” of the MyoPro for Plaintiff. MAX 11. For instance, Physician #3 quoted a

                                   8   medical journal article that examined a procedure that utilized a myoelectric prosthesis and

                                   9   concluded that long term follow-up was required in order to accurately assess the benefits of the

                                  10   prosthesis. MAX 11–12.

                                  11          Plaintiff argues that the foregoing conclusions were incorrect. As an initial matter,

                                  12   Plaintiff argues that the independent medical reviewers lack credibility because they work for a
Northern District of California
 United States District Court




                                  13   “for-profit IRO [i.e., independent review organization],” namely Defendant MAXIMUS. Plt. Br.

                                  14   at 8. However, California law imposes rigorous conflict-of-interest requirements on independent

                                  15   medical organizations like Defendant MAXIMUS and on the independent medical reviewers

                                  16   employed by Defendant MAXIMUS. For instance, among many other requirements imposed by

                                  17   California law, the independent medical reviewers cannot “have any material professional,

                                  18   familial, or financial affiliation” with the individuals or entities involved in the underlying

                                  19   insurance determination. Cal. Ins. Code § 10169.2(c). In order to contract with the California

                                  20   Department of Insurance, Defendant MAXIMUS was also statutorily required to demonstrate that

                                  21   Defendant MAXIMUS “[e]nsures the independence of the medical professionals retained to

                                  22   perform the reviews through conflict-of-interest policies and prohibitions, and ensures adequate

                                  23   screening for conflicts of interest.” Cal. Ins. Code § 10169.2(d)(3)(E).

                                  24          Further, medical professionals employed as independent medical reviewers must be

                                  25   “clinician expert[s] in the treatment of the insured’s medical condition and knowledgeable about

                                  26   the proposed treatment through recent or current actual clinical experience treating patients with

                                  27   the same or a similar medical condition as the insured.” Cal. Ins. Code § 10169.2(d)(4)(A). In

                                  28                                                     25
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 26 of 35




                                   1   line with this requirement, all three independent medical reviewers in the instant case indicated

                                   2   that they were “board certified in physical medicine and rehabilitation,” “actively practicing,” an

                                   3   “expert in the treatment of [Plaintiff’s] medical condition and knowledgeable about the [MyoPro]

                                   4   through recent or current actual clinical experience treating those with the same or a similar

                                   5   medical condition. MAX 4; MAX 7; MAX 10. None of the three independent medical reviewers

                                   6   has “any history of disciplinary action.” MAX 4; MAX 7; MAX 10. The Court finds the

                                   7   independent medical reviewers’ assessments of the relevant literature to be highly credible.

                                   8          Dr. Green, on the other hand, argued that “permanent, daily use” of the MyoPro would be

                                   9   beneficial for Plaintiff. UHC 43. Dr. Green serves as the Chief Medical Officer of Myomo, the

                                  10   manufacturer of the MyoPro. UHC 44. Because of Dr. Green’s position, Dr. Green’s testimony

                                  11   as to the likelihood of benefit from the use of the MyoPro “in all aspects of [Plaintiff’s] daily life”

                                  12   is profoundly less credible than that of the independent medical reviewers, none of whom possess
Northern District of California
 United States District Court




                                  13   a direct financial interest in the success of the MyoPro.

                                  14          Dr. Green argued that “[o]ver 400 myoelectric upper extremity orthoses have been

                                  15   approved for permanent, daily use to restore paretic arms since 2006 by numerous payers.” UHC

                                  16   43. However, even crediting this statement, Dr. Green’s assertion says nothing about the medical

                                  17   conditions of the recipients or whether the use was long-term, as contemplated for Plaintiff.

                                  18          Dr. Green also cited two previous independent medical reviews performed by Defendant

                                  19   MAXIMUS. In those independent medical reviews, Defendant MAXIMUS overturned insurers’

                                  20   decisions not to cover the MyoPro because two of the three independent medical reviewers

                                  21   deemed the MyoPro to be more beneficial for the relevant patients than any standard treatment.

                                  22   MAX 616–26. This evidence has minimal weight in the instant case, however, because the Court

                                  23   has almost no insight into the specific circumstances of the two previous patients. Each of the

                                  24   independent medical reviewers in those cases based their decisions on the medical records of the

                                  25   patients. For instance, one independent medical reviewer stated that the MyoPro “is to assist in

                                  26   upper extremity function for an individual with weakness but not paralysis of the upper limb.”

                                  27   MAX 625. Yet Plaintiff’s medical records indicate that Plaintiff suffers from “[p]aralysis of L

                                  28                                                     26
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 27 of 35




                                   1   upper extremity,” UHC 48–49, and Dr. Green repeatedly characterized Plaintiff as “functionally

                                   2   equivalent to a left above elbow amputee,” UHC 42. Another independent medical reviewer noted

                                   3   that one of the patients “underwent tendon transfer surgeries [that] have resulted in the

                                   4   physiological equivalent of an incomplete motor neuron lesion,” which made it more likely that

                                   5   the MyoPro would be useful for that patient. MAX 616. Plaintiff has undergone no such

                                   6   procedures. Accordingly, the previous independent medical reviews possess minimal weight.

                                   7           Next, Dr. Green cited eighteen articles from medical journals that examine myoelectric

                                   8   orthotics. However, none of these articles shows that the MyoPro is “likely to be beneficial” for

                                   9   Plaintiff. First, thirteen of the eighteen articles examined the effect of the MyoPro on stroke

                                  10   victims. ECF Nos. 202-5, 202-7, 202-9, 202-10, 202-11, 202-12, 202-13, 202-14, 202-15, 202-16,

                                  11   202-17, 202-18, 202-19. However, as Physician #2 explained, Plaintiff is not a stroke victim.

                                  12   Instead, Plaintiff “has a brachial plexus lesion with monoplegia and it is undetermined whether a
Northern District of California
 United States District Court




                                  13   myoelectric device would be of benefit in the long run with such a severe lower motor neuron

                                  14   injury.” MAX 8. The use of the MyoPro by stroke victims does not show that the MyoPro is

                                  15   likely to be effective for Plaintiff.

                                  16           Second, twelve of the eighteen studies examined the effectiveness of the MyoPro for

                                  17   rehabilitation. ECF Nos. 202-9, 202-10, 202-11, 202-13, 202-14, 202-15, 202-16, 202-17, 202-18,

                                  18   202-19, 202-20, 202-18, 202-21. However, the record makes clear that Plaintiff does not seek to

                                  19   use the MyoPro “as a traditional rehab tool.” MAX 552. Instead, Plaintiff seeks the MyoPro to

                                  20   restore functional capacity. Importantly, as noted, Plaintiff wishes to use the MyoPro for long

                                  21   term, permanent use “in all aspects of his daily life,” “from cooking and feeding himself at home,

                                  22   to working around the house and preparing drawings on the computer for work.” UHC 44. The

                                  23   use of the MyoPro for rehabilitation does not show that the MyoPro is likely to be effective for

                                  24   Plaintiff. Even these studies, which examined the benefits of myoelectric orthoses for a different

                                  25   condition from that of Plaintiff and for uses different from the one that Plaintiff seeks, are

                                  26   generally circumspect in their conclusions about the efficacy of the MyoPro. See ECF No. 202-5

                                  27   at 35 (cautioning that conclusions in article were based on “just four trials including two by the

                                  28                                                     27
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 28 of 35




                                   1   same research team and so should be treated with caution until replicated by other trialists”); ECF

                                   2   No. 202-7 at 6 (“Based on initial findings, myoelectric elbow-wrist-hand orthosis use may increase

                                   3   affected UE function and therefore may constitute a promising orthotic option in the rapidly

                                   4   expanding stroke population.” (emphasis added)); ECF No. 202-12 at 260 (noting that as to use of

                                   5   myoelectric orthosis for stroke survivors, “[f]urther research in this application is needed, as is

                                   6   further development of the device to address issues of portability, ease of application, and

                                   7   comfort”); ECF No. 202-20 at 23 (“The effectiveness of robotic over conventional therapy is

                                   8   arguable and the best therapy strategy is still not clear.”).

                                   9           Two studies cited by Dr. Green do not fall into these categories.3 The first one is a 1967

                                  10   article that examines myoelectric technology generally and concludes that further research into

                                  11   myoelectric technology is warranted. ECF No. 202-6 at 111 (explaining that “[t]here is a need for

                                  12   rapid evolution of new ideas” in myoelectric technology). At the time the article was written, the
Northern District of California
 United States District Court




                                  13   article concluded that “[t]he present state of the art represents a beginning, and only a beginning.”

                                  14   Id. Hence, this study does not indicate that the MyoPro is likely to benefit Plaintiff.

                                  15           The second study cited by Dr. Green is the most relevant to Plaintiff. Specifically, Dr.

                                  16   Green cited a case study entitled, A Myoelectrically Controlled Shoulder-Elbow Orthosis for

                                  17   Unrecovered Brachial Plexus Injury, 24 Prosthetics & Orthotics Internat’l 252–55 (2000). In that

                                  18   case study, the authors followed two patients who suffered brachial plexus injuries for 21 months.

                                  19   Id. at 252. The patients underwent six months of exercise and rehabilitation4 using myoelectric

                                  20   orthoses, and the patients also used the myoelectric orthoses during their daily lives. Id. The

                                  21   authors concluded that “[a]fter 21 months it was found, in both cases, that the orthotic treatment

                                  22   had been successful and that the patients had been given the ability to engage in two-handed

                                  23   activities of daily living.” Id.

                                  24
                                       3
                                  25     Dr. Green cited a third study purely to provide background on a medical metric called the
                                       “Disability of the Arm, Shoulder and Hand (DASH) Outcome measure,” which does not discuss
                                  26   myoelectric orthoses in any form. MAX 556; ECF No. 202-4.
                                       4
                                         The abstract says that “[t]he rehabilitation time was 3 months in both patients.” 24 Prosthetics &
                                  27   Orthotics Internat’l at 252. However, the article’s discussion makes clear that the rehabilitation
                                       time was six months. Id. at 254 (“The rehabilitation time was 6 months in both patients.”).
                                  28                                                      28
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 29 of 35




                                   1          This study does not show that the MyoPro is likely to benefit Plaintiff. First, as noted, the

                                   2   case study primarily focused on the two patients use of the myoelectric orthoses for six months of

                                   3   rehabilitation, in addition to using the orthoses during their daily lives. There is no indication that

                                   4   Plaintiff would undertake a similar rehabilitation regimen with the MyoPro. Dr. Green merely

                                   5   stated that Plaintiff would be “referred to a local occupational therapist . . . to optimize and

                                   6   troubleshoot his functioning and adjust his EMG gains as needed with associated software.” UHC

                                   7   44. Second, neither of the two patients in the case study used a myoelectric orthosis for the length

                                   8   of time that Plaintiff envisions. As noted, Plaintiff seeks to use the device long-term, “for at least

                                   9   5 years.” Id. This is significant, as Physician #1 raised the concern that “[i]t is not well known

                                  10   whether the users will adopt the device for regular functional use in the long term or if the device

                                  11   itself will cause injuries with long term use (e.g., at the shoulder due to the equipment’s weight).”

                                  12   MAX 6. Third, and finally, the case study followed only two patients, which raises questions
Northern District of California
 United States District Court




                                  13   about whether the results of the case study are broadly generalizable.

                                  14          On the other hand, Plaintiff claims that two of the numerous articles cited by the

                                  15   independent medical reviewers were not “relevant to the review” and demonstrate that the

                                  16   independent medical reviewers erred. Plt. Br. at 14. The Court disagrees. First, Physician #3

                                  17   cited an article that outlined a procedure for the use of myoelectric prosthetics in amputees. ECF

                                  18   No. 203-1. That article concluded that the use of myoelectric prosthetics “portends great promise

                                  19   but remains experimental.” Id. at 1161. Plaintiff is not an amputee, but Dr. Green repeatedly

                                  20   declared that Plaintiff is “functionally equivalent to an amputee.” MAX 80. Moreover, although

                                  21   the procedure described in the article used a prosthesis and not an orthosis, the device used

                                  22   myoelectric technology similar to that of the MyoPro. To the extent that the procedure discussed

                                  23   in the article remains experimental, that conclusion provides some evidence that the MyoPro

                                  24   would be experimental for Plaintiff.

                                  25          Second, Physician #1 reviewed a source that Plaintiff contends “was not a medical study

                                  26   and was focused on the various strategies to control [u]pper-limb robotic exoskeletons.” Plt. Br. at

                                  27   14. The fact that the source was not a medical study is irrelevant because, unlike the “Unproven

                                  28                                                     29
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 30 of 35




                                   1   Service(s)” exclusion, California law does not limit the sources on which independent medical

                                   2   reviewers may rely. Cal. Ins. Code § 10145.3(c)(3).

                                   3          Plaintiff also argues that Defendant MAXIMUS “used the wrong standard” to review

                                   4   Plaintiff’s claim. Plt. Br. at 13. Plaintiff cites the fact that Defendant MAXIMUS said that

                                   5   Defendant UHC “denied this request [for the MyoPro,] indicating that the requested device is

                                   6   considered investigational for treatment of the enrollee’s left brachial plexus injury.” MAX 1.

                                   7   Plaintiff’s argument is unclear, but Plaintiff apparently focuses on the fact that Defendant

                                   8   MAXIMUS used the word “investigational” instead of “unproven” to describe the determination

                                   9   by Defendant UHC. However, Defendant MAXIMUS applies the same standard to “[h]ealth

                                  10   claims that have been denied as being Experimental, Investigational or Unproven Services.” UHC

                                  11   229. Plaintiff concedes that Plaintiff’s claim for the MyoPro falls into this category because

                                  12   Defendant “UHC found the MyoPro ‘Unproven.’” Plt. Br. at 14. Hence, Defendant MAXIMUS’s
Northern District of California
 United States District Court




                                  13   use of the word “investigative” is irrelevant.

                                  14          Finally, Plaintiff argues that “[n]one of the reviewers acknowledge the intended use of the

                                  15   MyoPro for long-term daily use to restore function for activities of daily living.” Plt. Br. at 13.

                                  16   Not so. As noted, Physician #1 specifically explained that “[i]t is not well known whether users

                                  17   will adopt the device for regular functional use in the long-term, or if the device itself causes

                                  18   injuries with long term use.” MAX 6 (emphasis added). Neither of the other independent medical

                                  19   reviewers suggested that they did not understand the reason Plaintiff sought the MyoPro, and each

                                  20   of the independent medical reviewers specifically certified that they were “knowledgeable about

                                  21   the proposed treatment through recent or current actual clinical experience.” MAX 4, 7, 10.

                                  22   Plaintiff cites the fact that the independent medical reviewers “focus[ed] on studies that seek to

                                  23   use the device for rehabilitation of stroke patients.” Plt. Br. at 13. However, even the studies cited

                                  24   by Dr. Green overwhelmingly fall into this category. In fact, the total absence from the record of

                                  25   any robust studies that examine the long-term use of a myoelectric device for the purposes

                                  26   envisioned by Plaintiff weighs heavily in favor of Defendant MAXIMUS.

                                  27          In light of the foregoing, the Court concludes that Defendant MAXIMUS properly

                                  28                                                     30
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 31 of 35




                                   1   concluded that the MyoPro “is not likely to be more beneficial for the insured than any available

                                   2   standard therapy.” Because Defendant MAXIMUS’s determination was correct, Defendant

                                   3   MAXIMUS is not “individually liable” for the wrongful denial of benefits under ERISA §

                                   4   502(a)(1)(B), and Plaintiff’s claim as to Defendant MAXIMUS fails.

                                   5      B. Breach of Fiduciary Duty Claims under ERISA § 502(a)(3).
                                   6          Next, the Court considers Plaintiff’s claims for breach of fiduciary duty under ERISA §

                                   7   502(a)(3). The Court begins with Plaintiff’s claim against Defendant UHC and then turns to

                                   8   Plaintiff’s claim against Defendant MAXIMUS.

                                   9          1. Plaintiff Cannot Recover against Defendant UHC under ERISA § 502(a)(3).
                                  10          Plaintiff argues that Defendant UHC breached its fiduciary duty because Defendant UHC

                                  11   “committed numerous errors throughout the claim process, including mischaracterizing Ben’s

                                  12   claim, reading numerous terms into the Plan language that did not exist, and citing clinical
Northern District of California
 United States District Court




                                  13   research that was irrelevant to the use and purpose for which Ben sought coverage for the

                                  14   MyoPro.” Plt. Br. at 17–18. Plaintiff asserts that these errors “culminated in the improper denial

                                  15   of coverage for the MyoPro.” Id. at 18.

                                  16          As outlined above, the Court held that Plaintiff prevails on his claim for improper denial of

                                  17   benefits under ERISA § 502(a)(1)(B) because Defendant UHC failed to prove by a preponderance

                                  18   of evidence that the “Unproven Service(s)” exclusion applies. Because Plaintiff’s breach of

                                  19   fiduciary duty argument is based on Defendant UHC’s improper denial of the MyoPro to Plaintiff,

                                  20   the Court concludes that ERISA § 502(a)(1)(B) affords Plaintiff an adequate remedy. See, e.g.,

                                  21   Western v. Unum Life Ins. Co. of Am., No. CV 16-9527-JFW (ASX), 2018 WL 6071090, at *14

                                  22   (C.D. Cal. July 3, 2018), aff’d, 798 Fed. Appx. 154 (9th Cir. 2020) (“Because Plaintiff’s Section

                                  23   502(a)(1)(B) claim affords him an adequate remedy for the same actions and inactions alleged in

                                  24   his breach of fiduciary duty claim, Plaintiff has failed to state a breach of fiduciary duty claim

                                  25   upon which relief can be granted.”). As the Court previously explained, “[i]n the instant case,

                                  26   Plaintiff will be unable to obtain double recovery under ERISA § 502(a)(1)(B) and ERISA §

                                  27   502(a)(3).” ECF No. 181 at 37.

                                  28                                                     31
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 32 of 35




                                   1          Plaintiff argues that Plaintiff is entitled to injunctive relief pursuant to ERISA § 502(a)(3).

                                   2   Plaintiff asks that Defendant UHC “be prohibited from relying on the Omnibus Codes and

                                   3   research contained therein to deny coverage for the MyoPro when the evidence does not address

                                   4   the purpose for which coverage is sought, to restore arm function to allow the user to engage in

                                   5   activities of daily living.” Plt. Br. at 19. Plaintiff also seeks to enjoin Defendant UHC from

                                   6   “treat[ing] private insureds such as Ben differently than UHC’s Medicare insureds, for whom

                                   7   UHC routinely approves coverage of the MyoPro.” Id.

                                   8          However, Plaintiff’s request for further injunctive relief would essentially seek relief for

                                   9   future Plan members. Such a request “contravenes the general rules applicable to Article III

                                  10   standing and its prudential limitations.” Brady v. United of Omaha Life Ins. Co., 902 F. Supp. 2d

                                  11   1274, 1284 (N.D. Cal. 2012). The instant case is not a class action, and Plaintiff has made no

                                  12   affirmative showing that Plaintiff is in a position to prosecute ERISA claims on behalf of third
Northern District of California
 United States District Court




                                  13   parties. See, e.g., Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) (explaining that courts have

                                  14   generally “not looked favorably upon third-party standing”).

                                  15          Moreover, an injunction of the kind Plaintiff seemingly envisions would be unworkable

                                  16   and improper. “Courts have declined injunctive relief where the injunction sought is of such an

                                  17   indeterminate character that an enjoined party cannot readily determine what conduct is being

                                  18   prohibited.” Brady, 902 F. Supp. 2d at 1284. The significance of any particular evidence about

                                  19   the use of the MyoPro, including evidence contained within the Omnibus Codes, depends heavily

                                  20   on the circumstances of each individual case, such as the patient’s condition and medical history.

                                  21   Hence, whether any evidence used by Defendant UHC for any future insured adequately

                                  22   “address[es] the purpose for which coverage is sought,” and whether Defendant UHC “treats

                                  23   private insureds” differently than Medicare insureds, will be highly subjective and contestable.

                                  24   For the same reason, the Court agrees that the requested injunctive relief would effectively make

                                  25   the Court into a “de facto claims administrator” for claims involving the MyoPro. Plt. Resp. at 5.

                                  26   Injunctive relief is improper.

                                  27          Accordingly, the Court finds that Plaintiff is not entitled to recover for breach of fiduciary

                                  28                                                    32
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 33 of 35




                                   1   duty against Defendant UHC in the instant case. The Court now proceeds to consider whether

                                   2   Defendant MAXIMUS breached its fiduciary duty.

                                   3          2. Defendant MAXIMUS Is Not Liable under ERISA § 502(a)(3).
                                   4          Finally, Plaintiff argues that Defendant MAXIMUS breached its fiduciary duty “to

                                   5   consistently adhere to the federal regulations governing external reviews, apply the terms of the

                                   6   Plan correctly and to make consistent decisions with respect to the MyoPro.” Plt. Br. at 18.

                                   7          As an initial matter, there remains an open question as to whether Defendant MAXIMUS

                                   8   is in fact a functional fiduciary in the instant case. As the Court has previously explained, “the

                                   9   Court only denied summary judgment on the issue of whether Defendant MAXIMUS is a proper

                                  10   defendant under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(a)(3).” ECF No. 195. The

                                  11   Court therefore indicated that Defendant MAXIMUS remained free to argue that Defendant

                                  12   MAXIMUS was not in fact a functional fiduciary. However, the Court need not conclusively
Northern District of California
 United States District Court




                                  13   resolve Defendant MAXIMUS’s status as a functional fiduciary because Plaintiff’s claims for

                                  14   breach of fiduciary duty against Defendant MAXIMUS would fail in any event.

                                  15          First, because the Court concluded that Defendant MAXIMUS’s decision with respect to

                                  16   the MyoPro was correct, Plaintiff has not shown any separate and distinct harm as to any of the

                                  17   breach of fiduciary duty theories. See, e.g., Mullin v. Scottsdale Healthcare Corp. Long Term

                                  18   Disability Plan, No. CV-15-01547-PHX-DLR, 2016 WL 107838, at *3 (D. Ariz. Jan. 11, 2016)

                                  19   (explaining that plaintiff’s “breach of fiduciary duty claim depends on the success of her claim for

                                  20   wrongfully denied benefits; if she is unsuccessful on Count I, then Count II necessarily fails

                                  21   because she has not alleged separate and distinct harm”).

                                  22          Each breach of fiduciary duty theory against Defendant MAXIMUS also fails

                                  23   independently. First, Plaintiff claims that Defendant MAXIMUS violated 29 C.F.R. § 2560.503-1.

                                  24   This regulation “implement[s] 29 U.S.C. § 1133.” LeGras v. AETNA Life Ins. Co., 786 F.3d 1233,

                                  25   1236 (9th Cir. 2015). The Court already granted summary judgment to Defendant MAXIMUS on

                                  26   Plaintiff’s freestanding claim under 29 U.S.C. § 1133 and the implementing regulations. ECF No.

                                  27   181 at 39. Plaintiff’s attempt to repackage the theory as a breach of fiduciary duty fails for

                                  28                                                    33
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 34 of 35




                                   1   multiple reasons. First, “29 U.S.C. § 1133 and the relevant regulations, 29 C.F.R. § 2560.503-1,

                                   2   impose duties only upon benefit plans.” Herzfeld v. Teva Pharmaceuticals USA, Inc. Omnibus

                                   3   Welfare Plan, No. 2:18-CV-09784-ODW (SSx), 2019 WL 8647729, at *6 (C.D. Cal. Aug. 26,

                                   4   2019). Defendant MAXIMUS is an independent review organization that contracts with the

                                   5   California Department of Insurance and is not a benefit plan. MAX 1.

                                   6          Second, 29 C.F.R. § 2560.503-1(b)(5) explains that the function of the provision is to

                                   7   ensure that “benefit claim determinations are made in accordance with governing plan documents

                                   8   and that, where appropriate, the plan provisions have been applied consistently with respect to

                                   9   similarly situated claimants.” 29 C.F.R. § 2560.503-1(b)(5) (emphasis added). Defendant

                                  10   MAXIMUS does not apply the Plan provisions. Instead, Defendant MAXIMUS only made the

                                  11   factual determination required by California law, namely whether the MyoPro was “not likely to

                                  12   be more beneficial for treatment of [Plaintiff’s] medical condition than any available standard
Northern District of California
 United States District Court




                                  13   therapy.” MAX 2; see also Cal. Ins. Code § 10145.3(a)(3) (“Each expert’s analysis and

                                  14   recommendation shall be in written form and state the reasons the requested therapy is or is not

                                  15   likely to be more beneficial for the insured than any available standard therapy . . . .”).

                                  16   Accordingly, because Defendant MAXIMUS does not apply the Plan’s provisions, 29 C.F.R. §

                                  17   2560.503-1(b)(5) has no applicability to Defendant MAXIMUS.

                                  18          Next, Plaintiff’s invocation of 29 C.F.R. § 2590.715-2719(c) as a basis for breach of

                                  19   fiduciary duty also fails. The federal regulation cited by Plaintiff, 29 C.F.R. § 2590.715-2719(c),

                                  20   does not apply when a state’s independent medical review system “includes at a minimum the

                                  21   consumer protections in the NAIC [i.e., National Association of Insurance Commissioners]

                                  22   Uniform Model Act,” 29 C.F.R. § 2590.715-2719(c). California’s independent medical review

                                  23   system, through which Defendant MAXIMUS performs independent medical reviews, falls into

                                  24   this category. See, e.g., Joseph Friedman, Esq. et. al., A Crystal Ball: Managed Care Litigation in

                                  25   Light of the Patient Protection and Affordable Care Act, Health Law, Dec. 2014, at 10 n.97

                                  26   (noting that California independent medical review system meets all sixteen of NAIC minimum

                                  27   standards). Accordingly, 29 C.F.R. § 2590.715-2719(c) does not apply to Defendant MAXIMUS.

                                  28                                                     34
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case 5:18-cv-07454-LHK Document 224 Filed 08/12/20 Page 35 of 35




                                   1          Finally, to the extent that Plaintiff argues that Defendant MAXIMUS failed to “apply the

                                   2   terms of the Plan correctly and to make consistent decisions with respect to the MyoPro,”

                                   3   Plaintiff’s argument fails because Defendant MAXIMUS did not apply the terms of the Plan.

                                   4   Instead, Defendant MAXIMUS only decided whether the MyoPro was “not likely to be more

                                   5   beneficial for treatment of [Plaintiff’s] medical condition than any available standard therapy.”

                                   6   MAX 2. Moreover, the extent to which Defendant MAXIMUS’s decisions on this factual

                                   7   question were different in other cases involving different patients is irrelevant because the Court

                                   8   determined that Defendant made the correct decision in the instant case.

                                   9          In sum, based on the foregoing, the Court finds that Defendant MAXIMUS did not breach

                                  10   any fiduciary duty under ERISA § 502(a)(3).

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, the Court finds that:
Northern District of California
 United States District Court




                                  13              •   Defendant UHC improperly denied coverage of the MyoPro to Plaintiff under

                                  14                  ERISA § 502(a)(1)(B);

                                  15              •   Defendant UHC did not breach its fiduciary duty under ERISA § 502(a)(3);

                                  16              •   Defendant MAXIMUS did not improperly deny coverage of the MyoPro to

                                  17                  Plaintiff under ERISA § 502(a)(1)(B);

                                  18              •   Defendant MAXIMUS did not breach its fiduciary duty under ERISA § 502(a)(3).

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: August 12, 2020

                                  22                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                    35
                                       Case No. 18-CV-07454-LHK
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
